Case: 1:16-cv-08637 Document #: 4205 Filed: 01/22/21 Page 1 of 1 PageID #:277550

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 22, 2021:


        MINUTE entry before the Honorable Thomas M. Durkin: By agreement of the
parties, the following briefing schedule is entered on Plaintiff Services Group of America,
Inc.'s Motion for Late Opt−Out from the Settlements [4187]. Defendants George&#0;39;s
and Peco's responses are due 2/5/2021 and Plaintiff's reply is due 2/15/2021. Mailed
notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
